Citation Nr: 0609552	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision rendered by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown in service.

2.  The initial manifestation of an acquired psychiatric 
disorder many years following the veteran's separation from 
service is not shown to be related to that service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a May 2002 
letter from the RO to the veteran, as well as by a statement 
of the case.  The letter informed the veteran of what 
evidence was required to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession, pertinent to the appeal, to 
VA.  The statement of the case issued in September 2003 
included the relevant laws and regulations regarding service 
connection.  

The May 2002 VCAA letter did not provide notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993 (where the Board 
addresses a question that has not been addressed by the RO, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the letter to the veteran was provided in May 2002, 
prior to the adjudication of his claim in November 2002, and 
there is accordingly no prejudice to the veteran.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA medical records and the 
report of a VA examination.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the veteran's 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

In the instant case, the veteran's service medical records 
are devoid of any reference to a psychiatric disorder, at 
least of the nature that is considered a disability for VA 
benefits purposes.  The reports of both his service entrance 
examination, dated in July 1967, and his service separation 
examination, dated in May 1970, show that his psychiatric 
status was clinically evaluated as normal on each occasion; 
the separation examination specifically notes that the 
veteran was "[a]ble to distinguish right from wrong and 
adhere to the right."

The service medical records do show that the veteran sought 
psychiatric treatment beginning in February 1970, with 
findings of adult situational reaction and passive-aggressive 
personality disorder; it was noted in February 1970 that the 
veteran initiated psychiatric treatment as a means of getting 
out of the service.  An April 1970 report of medical 
evaluation indicates that there was evidence of a character 
and behavior disorder characterized as passive-aggressive 
personality.

While the veteran was indeed accorded psychiatric treatment 
in service, it must be pointed out that his mental problems 
were diagnosed as manifestations of a personality disorder.  
Such a disorder is specifically precluded from being service 
connected; under 38 C.F.R. § 3.304(c), "personality 
disorders....are not diseases or injuries within the meaning of 
applicable legislation."  (See 38 U.S.C.A. § 1110).  

The post-service medical evidence first shows the presence of 
complaints of psychiatric problems in 2001, when a dysthymic 
disorder was diagnosed and the veteran furnished a long 
history of depression.  The medical evidence, however, does 
not demonstrate the presence of an acquired psychiatric 
disability prior to 2001.  Notably, a June 1999 VA medical 
record shows that the veteran specifically denied having felt 
depressed or sad most of the time in the past year.  The 
evidence does not indicate the manifestation of an acquired 
psychiatric disorder until more than 30 years following his 
separation from active service.

Likewise, the evidence does not demonstrate that the 
manifestation of a dysthymic disorder in 2001 was related to 
the veteran's service.  The veteran has not proffered any 
medical findings to that effect, and the report of a November 
2002 VA examination similarly does not indicate that the 
examiner, following review of the medical records, found a 
nexus between the veteran's current dysthymic disorder and 
service.  

The examiner did note that the veteran had been diagnosed in 
service with a personality disorder, and concurred with that 
finding.  He also noted that the veteran's depression had 
preceded his entrance into service, apparently based on his 
claim of having a history of depression dating back to his 
early childhood, but that there was no evidence of inservice 
aggravation of this disability.

The question of potential inservice aggravation of possible 
preservice depression need not be discussed in detail.  The 
preservice manifestation of depression is premised solely on 
the veteran's claim, many years post-service, of a disability 
that he alleges had been present prior to service, almost 35 
years previously.  There is no question of aggravation of an 
inservice disability, or whether the presumption of 
aggravation need be rebutted, in view of the absence of 
medical records pertaining to the disability either prior to 
service, during service, or for many years after service.  
See 38 C.F.R. § 3.306 (2005).

In brief, the medical evidence does not demonstrate the 
manifestation of an acquired psychiatric disorder either in 
service or until many years following service separation, nor 
does it demonstrate that the current manifestation of an 
acquired psychiatric disorder is related to service.  The 
Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


